*115CONCURRING OPINION BY JUDGES BARBER AND BLAND.
The refined, sugar, as imported from Canada, is clearly not the product of the soil of Cuba for the very good reason that it has had added to it the result of complicated industrial efforts in the Republic of Cuba and in the Dominion of Canada. It is clear also that it is not the product of the industry of Cuba, since complicated industrial effort in Canada has been applied in the refining process. Being neither a product of the sod nor of the industry of Cuba, nor of both combined, it is not entitled to the benefit of the provisions of the Cuban treaty, and the judgment of the Board of General Appraisers ought to be affirmed.
We are, however, unable to concur in all the reasoning set forth in the opinion of the majority.